UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1256


HAROLD H. HODGE, JR., next of kin and friends of B.N.H. and
B.S.H.; CHANTE’ N. HODGE, next of kin or friends of B.N.H.
and B.S.H.,

                  Plaintiffs - Appellants,

             v.

CALVERT COUNTY PUBLIC SCHOOLS; ROBERT L. GRAY, CCPS, Board
Member    President;    ROBIN   WELSH,    CCPS,    Assistant
Superintendent; KIMBERLY H. ROOF, CCPS, Director of Student
Services; KEVIN MICHAEL, CCPS, Director of Personnel and
Employee Relations; WILLIAM J. PHALEN, Sr., CCPS, Board
Member; SAINT LEONARD ELEMENTARY SCHOOL; DENNIS VOGEL, SLES,
Vice Principal; MARJORIE REARDON, SLES, Schools' Registered
Nurse; BEVERLY BUEHLER, SLES, Schools' Secretary; TONI
CHAPMAN, SLES, Principal; SOUTHERN MIDDLE SCHOOL; KEVIN
MCDOWELL, SMS Gym Teacher,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-
cv-03207-RWT)


Submitted:    October 21, 2008              Decided:   October 23, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold H. Hodge, Jr., Chante’N. Hodge, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Harold Hodge, Jr. and Chante’ N. Hodge, individually

and as parents of B.N.H. and B.S.H., appeal the district court’s

order   dismissing      their   civil       action        alleging    discrimination,

constitutional        violations,     and       medical    malpractice.         We   have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm     for    the   reasons        stated    by     the     district     court.

Hodge v. Calvert County Public Schools, et al., No. 8:07-cv-

03207-RWT (D. Md. Feb. 1, 2008).                   We also deny the motion to

amend   the    informal      brief.         We    dispense     with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                            2